DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/26/2022 has bee entered.  Claims 17, 19 and 21 remain pending in the present application. 
Allowable Subject Matter
Claims 17, 19 and 21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Non-Final Office Action dated 10/26/2021, the Examiner indicated that claims 17 and 21 were allowable but pointed out minor issues with the drawings and specification.  Applicant has canceled all other pending claims, amended claim 21 to be in independent form and has amended the drawings and specification to overcome the minor issues.  Therefore, Applicant has amended the case to be in condition for allowance since they have overcome all of the issues set forth by the Examiner.  Specifically, the prior art of record does not anticipated or render obvious the limitations of “wherein the outer surface includes a first curved portion adjacent to the first insertion end, a second curved portion adjacent to the first mounting end, and a flat portion extending between the first insertion end and the first mounting end, and wherein the first arm includes a relief protrusion that extends from the second curved portion of the outer surface” in the combination of claim 17 and 21 in the Examiner’s position.  Wilson US 3749819 is the closest known prior art reference which discloses a relief protrusion on a pipe clamp. In the Remarks filed 10/4/2021, the Applicant addresses the Wilson and its deficiencies in light of the limitation cited above.  After considering the Applicant’s position, the Examiner finds Applicant’s argument persuasive and agrees with the Applicant’s position.  Therefore, it is the Examiner’s position that Applicant’s claims 17 and 21 define over the prior art of record and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632